SEABURY, J.
The evidence upon which this judgment was rendered against the defendant is altogether insufficient to sustain it. The plaintiff sued for the value of work performed in repairing machinery and for furnishing materials. The evidence shows that the plaintiff did this work and furnished the materials pursuant to the order of the defendant’s husband. The fact that the defendant was present when her husband gave the order, and that he consulted with her in reference to it, is not sufficient to charge her with liability for her husband’s debt.
The judgment is reversed, and a new trial ordered, with costs to appellant to abide Jhe event.
GIEDERSLEEVE, P. J., concurs.